DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 4 and 5, is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/19/2022.

Response to Amendment
Applicant’s amendment filed 01/19/2022 has been entered and fully considered. Claims 1, 4-6 and 8-13 are pending, of which claims 1 and 6 are currently amended. Claims 2, 3 and 7 are cancelled. No new matter has been added.
In view of the amendment, the restriction requirement is withdrawn. All pending claims are being examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019, 05/14/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the label “P1” is incorrectly associated with the temperature sensor 44 and the label “T1” is incorrectly associated with the first pressure sensor 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the terminology “outflow amount (Mab)” used in the abstract is inconsistent with the terminology “outflow quantity (Mout)” used in the specification and claims, and the terminology “through-flow amount (Mdurch)” used in the abstract is inconsistent with the terminology “throughflow quantity (Mthrough)” used in the specification and claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitations “a first pressure sensor (45)”, “a high-pressure line (41)” and “a temperature sensor (44)”. It is unclear whether these limitations, respectively, refer to the same “first pressure sensor (45)”, “high-pressure line (41)” and “temperature sensor (44)” recited in claim 6, or if they are intended to introduce additional features.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 fails to further limit the subject matter of claims 6 and 10 upon which it depends, because all of the limitations of claim 11 are recited in claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0224473 A1 (Suematsu) in view of JP 2014-007060 A (Furusawa) and JP 2006-185886 A (Yoshida).

    PNG
    media_image1.png
    456
    694
    media_image1.png
    Greyscale

Regarding claims 1, 6 and 11, Suematsu discloses a method for identifying a leak (hydrogen gas leak detection process) in a fuel cell system [0099] and a fuel cell system 100 which has a fuel cell unit (fuel cell 10) with an anode and a cathode, a compressed gas reservoir (hydrogen tank 20) [0056]-[0057] and a first and second pressure reducer (first regulator 210 and second regulator 220) [0059], the method and fuel cell system comprising determining and means for determining (HFM 300) an outflow quantity of fuel flowing out of the compressed gas reservoir in a prespecified time interval (unit time fuel gas amount Qy1), determining and means for determining (HFM 500) a throughflow quantity of fuel flowing through the second pressure reducer in the specified time interval in which the outflow quantity is determined (unit time fuel gas amount Qy2) [0100], comparing the outflow quantity of fuel Qy1 with the throughflow quantity of fuel Qy2 [0104], and generating an error signal (stops operation of the fuel cell) when a difference between the outflow quantity Qy1 and the throughflow quantity Qy2 exceeds a prespecified limit value (cannot be regarded as equal even when the margin of error is taken into account) [0104]-[0105], wherein a high pressure is measured in a high pressure line (high-pressure portion) which is arranged between the compressed gas reservoir 20 and the first pressure reducer 210 [0070]. See Fig. 7.
Suematsu does not disclose an injector. Furusawa however teaches providing an injector 24 in a fuel gas supply path downstream of a regulator 23 for injecting hydrogen toward the anode flow path, which is capable of satisfactorily changing the flow rate of a target fuel gas while being configured at low cost [Summary]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to use an injector, as in Furusawa, in place of the second pressure regulator 210 of Suematsu, because it is a low-cost option known to be effective for the same purpose. See MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Suematsu does not disclose a first pressure sensor which is arranged in the compressed gas reservoir or in the high-pressure line between the compressed gas reservoir and the pressure reducer, a temperature sensor which is arranged in the compressed gas reservoir or in the high-pressure line and which measures a fuel temperature in the compressed gas reservoir or in the high pressure line, and that a first quantity of fuel which is contained in the compressed gas reservoir is calculated at the beginning of the prespecified time interval, a second quantity of fuel which is contained in the compressed gas reservoir is calculated at the end of the prespecified time interval, the outflow quantity is calculated as the difference between the first quantity and the second quantity, and the first quantity of fuel and/or the second quantity of fuel are/is calculated based on information concerning the high pressure, the fuel temperature, a standard pressure, a standard temperature, a molar mass of the fuel, a molar volume and a real volume of the compressed gas reservoir. Yoshida however teaches obtaining a discharge amount Qa (outflow quantity) by subtracting an obtained remaining amount of a fuel gas tank (second quantity of fuel which is contained in the compressed gas reservoir at the end of a time interval) from the remaining amount before starting the system (first quantity of fuel at the beginning of a time interval), wherein when determining the remaining amount of the fuel gas tank, a control unit determines the supply pressure and supply temperature of the fuel gas tank based on detection signals supplied from a pressure sensor group PS (first pressure sensor) and a temperature sensor group TS (temperature sensor), and the tank remaining amount n is obtained by substituting the supply pressure P (high pressure) and the supply temperature T (fuel temperature) into formulas PV = nzRT and n = PV / (zRT) (P: pressure, V: volume (tank volume), n: number of moles (remaining tank amount), z: compression coefficient, R: gas constant, T: absolute temperature) [page 4, paragraphs 2-4]. Therefore it would have been obvious to one of ordinary skill in the art to use the claimed steps for calculating the outflow amount from the high pressure and fuel temperature, as in Yoshida, in the method of Suematsu, because it is known to be effective for the same purpose, and because Suematsu suggests calculating the amount of hydrogen gas supplied from the hydrogen tank so that the hydrogen flow meter is not needed [0141].
Regarding claims 4, 5, 8, 9, 12 and 13, Suematsu, taken in view of Furusawa, further discloses that during the prespecified time interval a medium pressure is measured in a medium-pressure line (medium-pressure portion) which is arranged between the pressure reducer (first regulator 210) and the injector (second regulator 220) by a second pressure sensor (pressure detector 310), and an injection pressure is measured in an injection line (low-pressure portion) which is arranged between the injector 220 and the fuel cell unit [0056], [0070]. See Fig. 7. Suematsu does not teach that the throughflow quantity is calculated from the medium pressure and the injection pressure, measured by a third pressure sensor, by means of a corresponding characteristic curve of the injector, wherein the injector is controlled by pulse width modulation, the pulse width modulation has a duty ratio, and the characteristic curve of the injector describes a dependency of the throughflow quantity on the medium pressure, on the injection pressure and on the duty ratio. Furusawa however further teaches calculating the flow rate of hydrogen injected by the injector 24 (throughflow quantity), controlled by PWM (pulse width modulation) control in a varying duty ratio between open time and closing time in a predetermined cycle, based on the front-rear differential pressure of the injector 24, given by the difference between the measured INJ upstream pressure P11 (medium pressure) detected by a pressure sensor 32 (second pressure sensor) and the measured anode pressure P12 (injection pressure) detected by a pressure sensor 31 (third pressure sensor), and the opening time, from a map (characteristic curve) stored in advance in which the front-rear differential pressure of the injector 24, the opening time, and the injection amount are associated with each other [page 11, <ECU-Injector Control Function>]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to use the claimed steps for calculating the throughflow amount from the medium pressure and injection pressure using the claimed sensors and characteristic curve, as in Furusawa, in the method of Suematsu, because it is known to be effective for the same purpose and because it would eliminate the need for a hydrogen flow meter.
Regarding claim 10, although Suematsu does not explicitly discloses a motor vehicle comprising the fuel cell system, it is well known to use such fuel cell systems in motor vehicles, such as from Furusawa [page 5, Background Art] and from Yoshida [page 2, paragraphs 3-4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727